Exhibit 10.1

 

 

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of March 5, 2013 (the “Effective Date”), between DEEP DOWN,
INC., a Nevada corporation (“Borrower”), and WHITNEY BANK, a Louisiana state
chartered bank (the “Lender”). Capitalized terms used but not defined in this
Amendment have the meanings given them in the Credit Agreement (defined below).

 

RECITALS

 

A.       Borrower and Whitney National Bank, a national banking association, are
parties to that certain Amended and Restated Credit Agreement dated as of
November 11, 2008, and amended and restated through April 14, 2010 (as amended
by the First Amendment to Amended and Restated Credit Agreement dated as of
December 31, 2010, the Second Amendment to Amended and Restated Credit Agreement
dated as of April 14, 2011, the Third Amendment to Amended and Restated Credit
Agreement dated as of June 9, 2011, the Fourth Amendment to Amended and Restated
Credit Agreement dated as of April 15, 2012, and as further amended, restated,
or supplemented from time to time, the “Credit Agreement”).

 

B.       Whitney National Bank is now Whitney Bank, a Louisiana state chartered
bank.

 

C.       As of the Effective Date, (i) each of the ROV Term Loan, the RLOC Term
Loan, and the Acquisition Term Loan have been paid in full, (ii) the LC Facility
has been refinanced as a revolving credit facility with a letter of credit
subfacility pursuant to the Fourth Amendment to Amended and Restated Credit
Agreement dated as of April 15, 2012, and (iii) Borrower’s obligations with
respect to each of the Revolving Credit Facility and the RE Term Facility remain
in full force and effect.

 

D.       Borrower has requested that Lender amend the Credit Agreement in order
to, among other things, (i) increase the committed amount under the Revolving
Credit Facility to $5,000,000, and extend the maturity date of such Revolving
Credit Facility to April 15, 2014, (ii) increase the committed amount under the
RE Term Facility to $2,000,000, and extend the maturity date of such RE Term
Facility to April 15, 2018, and (iii) make a new single-advance term loan to
Borrower in the original principal amount of $250,000 (the “Equipment Term
Loan”), in each case, subject to the terms and conditions of this Amendment.

 

E.       Lender issued a certain stand-alone letter of credit under Irrevocable
Standby Letter of Credit No. SB71619T dated as of February 5, 2013, in the face
amount of $399,912.60, to DUCO, Inc., as beneficiary, for the account of
Borrower, which is secured by a certain certificate of deposit in the name of
Borrower located at Lender (the “CD”) pursuant to a pledge agreement (the “CD
Pledge Agreement”), executed by Borrower for the benefit of Lender.

 

F.       As of the Effective Date, subject to the terms and conditions of this
Amendment, such letter of credit described in the immediately preceding Recital
E will be treated as an LC under the Credit Agreement, and Lender will release
the CD and release all of its liens and security interests in the CD granted or
created pursuant to the CD Pledge Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

 

1

 

 

1.       Amendments to Credit Agreement.

 

(a)       The index of Schedules on page iv of the Credit Agreement is hereby
amended to add the following new references to Schedule 3.2(a) and Schedule
3.2(b) in the appropriate alphanumeric order:

 

“SCHEDULE 3.2(a)     Amortization Schedule for the RE Term Facility

 

SCHEDULE 3.2(b)     Amortization Schedule for the Equipment Term Loan”

 

(b)       The index of Exhibits on page iv of the Credit Agreement is hereby
amended to add the following new reference to Exhibit A-7 in the appropriate
alphanumeric order:

 

“EXHIBIT A-7     Equipment Term Note”

 

(c)       Section 1.1 (Definitions) of the Credit Agreement is amended to delete
the defined terms “Acquisition Term Facility”, “EBITDA”, “LC”, “LC Committed
Amount”, “Notes”, “RE Term Loan Committed Amount”, “RE Term Loan Maturity Date”,
“Revolving Committed Amount”, “Revolving Credit Termination Date”, “RLOC Term
Facility”, and “ROV Term Facility” in their entirety and to replace them with
the following in the appropriate alphabetical order:

 

“Acquisition Term Facility is defined in Section 2.1.

 

EBITDA means consolidated net income of the Companies, plus income taxes, plus
Interest Expense, plus depreciation and amortization, plus non-cash stock-based
compensation, in each case to the extent subtracted in calculating net income,
plus cash distributions received by any Company in respect of its equity
interests in CFT (but excluding any income or losses allocable to such Company’s
equity interests in CFT), plus, for the fiscal quarter ending December 31, 2012,
a non-recurring expense for discontinued operations of Mako Technologies, LLC in
the amount of $117,000, plus for the fiscal quarter ending December 31, 2012, a
non-recurring charge of $2,156,000 for the write-down related to impairment of
good will and other intangible assets associated with the discontinued
operations of Mako Technologies, LLC.

 

LC means each standby letter of credit issued by Lender on or after the Closing
Date for the account of Borrower under this Agreement and under an LC
Application. As of the Fifth Amendment Effective Date, that certain Irrevocable
Letter of Credit No. SB71619 dated as of February 5, 2013, in the face amount of
$399,912.60, issued by Lender to DUCO, Inc., as beneficiary, for the account of
Borrower, shall be deemed to be an LC under this Agreement.

 

LC Committed Amount means $3,000,000 which is part of, and not in addition to,
the Revolving Committed Amount.

 

Notes means the RE Term Note, the Revolving Note, and the Equipment Term Note.

 

RE Term Loan Committed Amount means $2,000,000.

 

RE Term Loan Maturity Date means the earlier of (a) April 15, 2018, and (b) the
acceleration of maturity of RE Term Loan in accordance with Section 12 of this
Agreement.

 

2

 

 

Revolving Committed Amount means $5,000,000.

 

Revolving Credit Termination Date means the earlier of (a) April 15, 2014, or
(b) the effective date that Lender’s Commitment to make Loans under the
Revolving Credit Facility is otherwise canceled or terminated in accordance with
Section 12 of this Agreement or otherwise.

 

RLOC Term Facility is defined in Section 2.1.

 

ROV Term Facility is defined in Section 2.1.”

 

(d)       Section 1.1 (Definitions) of the Credit Agreement is further amended
to delete clause (h) of the defined term “Eligible Receivables” in its entirety
and to replace it with the following:

 

“(h) that portion of any account from an account debtor which represents the
amount by which total accounts from such account debtor exceeds (i) with respect
to Shell and GE, 30% of the Companies’ total accounts, and (ii) with respect to
all other account debtors, 20% of the Companies’ total accounts,”

 

(e)       Section 1.1 (Definitions) of the Credit Agreement is further amended
to add the following new defined terms in the appropriate alphabetical order:

 

“Equipment Term Loan is defined in Section 2.1.

 

Equipment Term Loan Maturity Date means the earlier of (a) April 15, 2018, and
(b) the acceleration of maturity of the Equipment Term Loan in accordance with
Section 12 of this Agreement.

 

Equipment Term Note means a promissory note substantially in the form of Exhibit
A-7, executed by Borrower and made payable to Lender in the original principal
amount of the Equipment Term Committed Amount, together with all renewals,
extensions, modifications, amendments, supplements, restatements and
replacements of, or substitutions for, each such promissory note.

 

Equipment Term Principal Amount means, when determined, the outstanding
principal balance of the Equipment Term Note.

 

Fourth Amendment Effective Date means April 15, 2012.

 

Fifth Amendment Effective Date means March 5, 2013.

 

GE means any of (a) Vetco Gray Controls (UK) Limited, (b) Vetco Gray Controls,
Ltd, (c) Vetco Gray, Inc. c/o GE Apex, (d) GE Oil & Gas do Brasil LTDA, and (e)
Vetco Gray, Inc.”

 

Shell means any of (a) Shell Oil Company, (b) Shell Offshore Inc., (c) Shell E &
P, (d) Amberjack Pipeline Co., (e) Mars Oil Pipeline Co, and (f) Shell Oil
Pipeline Company.”

 



3

 

 

 

(f)       Section 2.1(a) (RE Term Facility, Acquisition Term Loan, and Revolving
Credit Facility) of the Credit Agreement is deleted in its entirety and replaced
with the following:

 

“2.1       Credit Facilities.

 

(a)       Subject to the terms and conditions of this Agreement, Lender agreed
to make the following loans to Borrower:

 

(i)       Effective as of the Amendment Date, Lender agreed to continue a term
loan to Borrower in an amount equal to the ROV Term Committed Amount which, when
paid or prepaid, could not be reborrowed (the “ROV Term Facility”).

 

(ii)       Effective as of the Amendment Date, Lender agreed to refinance a
portion of the existing revolving credit facility by making a term loan to
Borrower in an amount equal to the RLOC Term Loan Committed Amount in a single
Loan on the Amendment Date which, when paid or prepaid, could not be reborrowed
(“RLOC Term Facility”).

 

(iii)       Effective as of the Third Amendment Effective Date, Lender agreed to
make a term loan to Borrower in a single advance on or within 5 days after the
Third Amendment Date in an amount equal to the Acquisition Term Committed Amount
which, when paid or prepaid, could not be reborrowed (the “Acquisition Term
Loan”).

 

As of the Fifth Amendment Effective Date, each of the ROV Term Facility, the
RLOC Term Facility, and Acquisition Term Loan has been paid in full.

 

(b)       Subject to the terms and conditions of this Agreement, Lender agrees
to make or continue the following loans to Borrower in an aggregate amount equal
to the RE Term Loan Committed Amount, which, when paid or prepaid, may not be
reborrowed (collectively, the “RE Term Facility”): (i) effective as of the
Amendment Date, Lender continued a term loan to Borrower in an amount equal to
$2,012,545, and (ii) immediately prior to the Fifth Amendment Effective Date,
the RE Term Principal Amount was $1,729,629.17 (the “Outstanding Principal
Balance”) and effective as of the Fifth Amendment Effective Date, Lender agrees
to make a single advance to Borrower under the RE Term Note in an amount equal
to $270,370.83 (the “2013 Advance”) (which advance shall be deemed made on the
Fifth Amendment Effective Date). The Outstanding Principal Balance plus the 2013
Advance equals the RE Term Loan Committed Amount.

 

(c)       Subject to the terms and conditions of this Agreement, effective as of
the Fourth Amendment Effective Date, Lender agrees to make Loans to Borrower
from time to time, on any Business Day on or after April 15, 2012, and prior to
the Revolving Credit Termination Date, which Borrower may borrow, repay, and
reborrow under this Agreement, provided that, (a) no such Loan may exceed the
Revolving Credit Availability, and (b) the Revolving Credit Exposure may not at
any time exceed the Revolving Credit Limit (the “Revolving Credit Facility”). 

 

(d)        Subject to the terms and conditions of this Agreement, effective as
of the Fifth Amendment Effective Date, Lender agrees to make a term loan to
Borrower in a single advance on the Fifth Amendment Effective Date in an amount
equal to the Equipment Term Committed Amount, which, when paid or prepaid, may
not be reborrowed (the “Equipment Term Loan”).”

 

 

 

4

 

(g)       Section 2.2(b) (Loan Procedure) of the Credit Agreement is deleted in
its entirety and replaced with the following:

 

“(b)       Subject to compliance with Section 5, Borrower may request the
Equipment Term Loan by submitting a Loan Request to Lender. Such Loan Request
(i) must be received no later than 11:00 a.m. on the proposed Loan Date and (ii)
shall be irrevocable and binding on Borrower.”

 

(h)       Section 2.3 (Prepayment) of the Credit Agreement is deleted in its
entirety and replaced with the following:

 

“2.3       Prepayment.

 

(a)       Borrower may voluntarily pay or prepay all or any part of the RE Term
Principal Amount, the Equipment Term Principal Amount, or the Revolving Credit
Facility without premium or penalty, at any time, and while no Cash Management
Agreement is in effect, subject to the following conditions:

 

(i)       Lender must receive Borrower’s written or telephonic prepayment notice
by 10:00 a.m. on the prepayment date;

 

(ii)       Borrower’s prepayment notice shall (A) specify the prepayment date,
(B) specify the amount of the Loan to be prepaid, and (C) indicate whether the
RE Term Principal Amount, the Equipment Term Principal Amount, or the Revolving
Principal Amount is to be repaid;

 

(iii)       each partial prepayment must be in a minimum amount of not less than
(A) $10,000 or a greater integral multiple of $1,000 or (B) if less than the
minimum amount, the outstanding balance of the RE Term Principal Amount, the
Equipment Term Principal Amount, or the Revolving Principal Amount as
applicable;

 

(iv)       all accrued and unpaid interest on the portion of the RE Term
Principal Amount or the Equipment Term Principal Amount must also be paid in
full on the prepayment date;

 

(v)       each partial prepayment of the RE Term Principal Amount or the
Equipment Term Principal Amount, as applicable, shall be applied to the
scheduled principal payments in the inverse order of their maturity.

 

(b)       All prepayments under this Section 2.3 shall be without premium or
penalty.

 

(c)       If the Revolving Credit Exposure at any time exceeds the Revolving
Credit Limit, then Borrower shall repay the Revolving Principal Amount (or if no
Revolving Principal Amount is outstanding, Cash Collateralized the LC Exposure),
in at least the amount of that excess, together with all accrued and unpaid
interest on the principal amount so repaid.

 

5

 

(d)       On the date such amounts are received by, or for the account of,
Borrower, the following amounts shall be paid to Lender in the form received
with any endorsement or assignment and shall be applied first to the Equipment
Term Principal Amount, and second to the RE Term Principal Amount, in each case,
in accordance with this Section 2.3: (i) 100% of the Net Proceeds from the
issuance of any Subordinated Debt; and (ii) 100% of the Net Proceeds from the
Disposition of any asset not permitted by Section 9.9. The non-cash portion of
all Net Proceeds Lender is entitled to receive under this Section 2.3 shall be
pledged to Lender concurrently with the applicable Disposition.

 

(e)       Unless otherwise specified in this Agreement, prepayments under this
Section 2.3 shall be applied (i) first, to the prepayment of the outstanding
Equipment Term Principal Amount, and shall be applied to the scheduled principal
payments in the inverse order of their maturity until the Equipment Term
Principal Amount is paid in full, and (ii) second, to the prepayment of the
outstanding RE Term Principal Amount, and shall be applied to the scheduled
principal payments in the inverse order of their maturity until the RE Term
Principal Amount is paid in full.

 

(f)       After proper application of all proceeds under this Section 2.3, any
remaining proceeds shall be applied to (i) repay the Revolving Credit Facility,
with the proceeds being applied in accordance with Section 3.4, and (ii) to Cash
Collateralize all LC Exposure, with the excess, if any, being payable to
Borrower.”

 

(i)       Section 2.4(a)(i) (LC Facility) of the Credit Agreement is deleted in
its entirety and replaced with the following:

 

“(i)       Subject to the terms and conditions set out in this Agreement, Lender
agrees, (A) from time to time on any Business Day during the period beginning
April 15, 2012, until the Revolving Credit Termination Date, to issue LCs for
the account of Borrower, and to amend or renew LCs previously issued by it, in
accordance with subsection (b) below, and (B) to honor drafts under the LCs;
provided that, Lender shall not be obligated to make any LC Credit Extension
with respect to any LC, if, as of the date of and after giving effect to, such
LC Credit Extension, (x) the Revolving Credit Exposure would exceed the
Revolving Credit Limit, or (y) the LC Exposure would exceed the LC Committed
Amount. Within the foregoing limits, and subject to the terms and conditions
hereof, Borrower’s ability to obtain LCs shall be fully revolving, and
accordingly Borrower may, prior to the LC Termination Date, obtain LCs to
replace LCs that have expired or that have been drawn upon and reimbursed.”

 

(j)       Section 3.1(a)(ii) (Notes and Payments) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

“(ii)       The Loans under the RE Term Facility shall be evidenced by the RE
Term Note;”

 

 

 

6

 

(k)       Section 3.1(b) (Notes and Payments) of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

“(ii)       The Equipment Term Loan shall be evidenced by the Equipment Term
Note.”

 

(l)       Section 3.2 (RE Term Facility Acquisition Term Loan, and Revolving
Credit Facility) of the Credit Agreement is deleted in its entirety and replaced
with the following:

 

“3.2       RE Term Facility, Equipment Term Loan, and Revolving Credit Facility.

 

(a)       Accrued and unpaid interest on the RE Term Principal Amount is due and
payable monthly in arrears on the first day of each month until the RE Term Loan
Maturity Date.

 

(b)       Principal payments on the RE Term Facility in the amounts set forth on
Schedule 3.2(a) attached hereto, are due and payable monthly in arrears on the
first day of each month beginning April 1, 2013, and continuing on the first day
of each month thereafter until the RE Term Loan Maturity Date.

 

(b)       All outstanding principal and all accrued and unpaid interest in
respect of the RE Term Facility is due and payable on the RE Term Loan Maturity
Date.

 

(c)       Accrued and unpaid interest on the Equipment Term Principal Amount is
due and payable monthly in arrears on the first day of each month beginning
April 1, 2013, and continuing on the first day of each month thereafter until
the Equipment Term Loan Maturity Date.

 

(d)       Principal payments on the Equipment Term Loan in the amounts set forth
on Schedule 3.2(b) are due and payable monthly in arrears on the first day of
each month beginning April 1, 2013, and continuing on the first day of each
month thereafter until the Equipment Term Loan Maturity Date.

 

(e)       All outstanding principal and all accrued and unpaid interest in
respect of the Equipment Term Loan is due and payable on the Equipment Term Loan
Maturity Date.

 

(f)       Accrued and unpaid interest on the Revolving Principal Amount is due
and payable monthly in arrears beginning June 1, 2012, and continuing on the
first day of each month thereafter until the Revolving Credit Termination Date.

 

(g)       The Revolving Principal Amount and all accrued and unpaid interest
thereon is due and payable on the Revolving Credit Termination Date.”

 

(m)       Section 3.4(b) (Interest) of the Credit Agreement is deleted in its
entirety and replaced with the following:

 

“(b)       The Equipment Term Principal Amount shall accrue interest at an
annual rate equal to the lesser of (i) 4.00% and (ii) the Maximum Rate.”

 

 

 

7

 

(n)       Section 6.1 (Collateral) of the Credit Agreement is deleted in its
entirety and replaced with the following:

 

“6.1       Collateral. The complete payment and performance of the Obligation
shall be secured by all assets of the Borrower, the Companies, and the
Guarantors including the items and types of property described as “Collateral”
in the Security Documents, and as “Mortgaged Property” in the Deed of Trust
(collectively, the “Collateral”). Each Company shall execute all applicable
Security Documents to pledge all of the assets it owns.”

 

(o)       Section 7.13(a) (Purpose of Credit Facilities) of the Credit Agreement
is deleted in its entirety and replaced with the following:

 

“(a)       The original proceeds of the ROV Term Facility were used to finance
(or refinance) Borrower’s acquisition of the ROV. The original proceeds of the
RE Term Facility were used to finance (or refinance) Borrower’s acquisition of
the Properties, and the proceeds of the 2013 Advance under the RE Term Facility
will be used to finance a portion of Borrower’s acquisition of certain equipment
held under a capital lease with Power Dynamics LLC. The proceeds of the RLOC
Term Facility were used to refinance a portion of the Revolving Credit Facility
under the Existing Credit Agreement as a term loan. The proceeds of the
Acquisition Term Loan were used to finance a portion of the purchase price for
Borrower’s acquisition of the Acquired Shares. The proceeds of the Revolving
Credit Facility will be used for working capital and general corporate purposes
and for the issuance of LCs. The proceeds of the Equipment Term Loan will be
used to finance a portion of Borrower’s acquisition of certain equipment held
under a capital lease with Power Dynamics LLC and for general working capital
purposes.”

 

(p)       Section 8.1(i) (Items to be Furnished) of the Credit Agreement is
deleted in its entirety and replaced with the following:

 

“(i)       Within 30 days after the end of each month, a Borrowing Base
Certificate (with supporting information, including supporting schedules,
accounts receivable agings and other information as Lender reasonably requests,
in each case to be delivered concurrently therewith) certifying as to the
Borrower’s Borrowing Base.”

 

(q)       Section 8.10(d) (Application of Insurance and Eminent Domain Proceeds)
of the Credit Agreement is deleted in its entirety and replaced with the
following:

 

“(d)       Any Eminent Domain Proceeds arising from the Properties or Insurance
Proceeds arising from losses incurred by Borrower shall be applied (i) first, to
the RE Term Facility, (ii) second, to the Equipment Term Loan, (iii) third, to
the Revolving Credit Facility, and (iv) fourth, to Cash Collateralize LC
Exposure, with the excess, if any, payable to Borrower.”

 

(r)       Section 8.13 (Maintenance of Cash Management Agreement) of the Credit
Agreement is deleted in its entirety and replaced with the following:

 

“8.13       Maintenance of Cash Management Agreement. Borrower shall at all
times maintain a Cash Management Agreement in Proper Form.”

 

8

 

2.       Schedule and Exhibit.

 

(a)       Schedule 3.2(a) (Amortization Schedule for the RE Term Facility)
attached to this Amendment is hereby added to the Credit Agreement.

 

(b)       Schedule 3.2(b) (Amortization Schedule for the Equipment Term Loan)
attached to this Amendment is hereby added to the Credit Agreement.

 

(c)       Exhibit A-7 (Equipment Term Note) attached to this Amendment is hereby
added to the Credit Agreement in the appropriate alphanumeric order.

 

(d)       Exhibit C (Loan Request) to the Credit Agreement is hereby deleted in
its entirety and replaced with the Exhibit C attached to this Amendment.

 

(e)       Exhibit E (Borrowing Base and No Default Certificate) to the Credit
Agreement is hereby deleted in its entirety and replaced with the Exhibit E
attached to this Amendment.

 

3.       Conditions. This Amendment shall be effective once each of the
following have occurred or have been delivered to Lender, each in Proper Form:

 

(a)       this Amendment executed by Borrower and Lender;

 

(b)       Guarantors’ Consent and Agreement;

 

(c)       a replacement Revolving Note in the face amount of $5,000,000,
executed by Borrower and made payable to the order of Lender, to be issued in
replacement of that certain Revolving Note dated as of April 15, 2012, in the
face amount of $2,000,000, executed by Borrower and made payable to the order of
Lender;

 

(d)       a replacement RE Term Note in the face amount of $2,000,000, executed
by Borrower and made payable to the order of Lender, to be issued in replacement
of that certain RE Term Note dated as of April 14, 2010, in the face amount of
$2,012,545, executed by Borrower and made payable to the order of Whitney
National Bank;

 

(e)       an Equipment Term Note in the face amount of $250,000, executed by
Borrower and made payable to the order of Lender;

 

(f)       an appraisal of the Properties under which the aggregate appraised
value is at least $2,500,000;

 

(g)       a pay-off letter from Power Dynamics LLC;

 

(h)       a Secretary’s Certificate of Borrower certifying as to incumbency,
specimen signatures, resolutions adopted by Borrower’s Board of Directors
authorizing this Amendment and the transactions contemplated hereby and thereby,
and no changes to Borrower’s Certificate of Incorporation and Bylaws since the
date of the Secretary’s Certificate delivered by Borrower to Lender in
connection with the Credit Agreement;

 

(i)       Borrower shall have paid, and Lender shall have received (a) an
upfront fee in respect of the Revolving Credit Facility in the amount of
$15,000, (b) an upfront fee in respect of the RE Term Facility in the amount of
$2,500, and (c) an upfront fee in respect of the Equipment Term Loan in the
amount of $20,000; and

 

(j)       such other documents and items as Lender may reasonably request.

 

9

 

4.       Representations and Warranties. Borrower represents and warrants to
Lender that upon giving effect to all prior written waivers granted by Lender in
connection with the Credit Agreement (a) it possesses all requisite power and
authority to execute, deliver and comply with the terms of this Amendment, (b)
this Amendment has been duly authorized and approved by all requisite corporate
action on the part of Borrower, (c) no other consent of any Person (other than
Lender) is required for this Amendment to be effective, (d) the execution and
delivery of this Amendment does not violate its organizational documents, (e)
the representations and warranties in each Loan Document to which it is a party
are true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (f) it is in
full compliance with all covenants and agreements contained in each Loan
Document to which it is a party, and (g) no Default or Potential Default has
occurred and is continuing. The representations and warranties made in this
Amendment shall survive the execution and delivery of this Amendment. No
investigation by Lender is required for Lender to rely on the representations
and warranties in this Amendment.

 

5.       Scope of Amendment; Reaffirmation; Release. All references to the
Credit Agreement shall refer to the Credit Agreement as amended by this
Amendment. Except as affected by this Amendment, the Loan Documents are
unchanged and continue in full force and effect. However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Amendment) and any other Loan Document, the terms of the Credit Agreement shall
control and such other document shall be deemed to be amended to conform to the
terms of the Credit Agreement. Borrower hereby reaffirms its obligations under
the Loan Documents to which it is a party and agrees that all Loan Documents to
which they are a party remain in full force and effect and continue to be legal,
valid, and binding obligations enforceable in accordance with their terms (as
the same are affected by this Amendment). Borrower hereby releases Lender from
any liability for actions or omissions in connection with the Credit Agreement
and the other Loan Documents prior to the date of this Amendment.

 

6.       Miscellaneous.

 

(a)       No Waiver of Defaults. Except as expressly set out above, this
Amendment does not constitute (i) a waiver of, or a consent to, (A) any
provision of the Credit Agreement or any other Loan Document not expressly
referred to in this Amendment, or (B) any present or future violation of, or
default under, any provision of the Loan Documents, or (ii) a waiver of Lender’s
right to insist upon future compliance with each term, covenant, condition and
provision of the Loan Documents.

 

(b)       Form. Each agreement, document, instrument or other writing to be
furnished Lender under any provision of this Amendment must be in form and
substance satisfactory to Lender and its counsel.

 

(c)       Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.

 

(d)       Costs, Expenses and Attorneys’ Fees. Borrower agrees to pay or
reimburse Lender on demand for all its reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Lender’s counsel.

 

10

 

(e)       Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each of the undersigned and their respective successors and
permitted assigns.

 

(f)       Multiple Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. This Amendment may be transmitted and signed by facsimile or
portable document format (PDF). The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on Borrower and Lender. Lender
may also require that any such documents and signatures be confirmed by a
manually-signed original; provided that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile or PDF document or
signature.

 

(g)       Governing Law. This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.

 

(h)       Entirety. The Loan Documents (as amended hereby) Represent the Final
Agreement Between Borrower and Lender and May Not Be Contradicted by Evidence of
Prior, Contemporaneous, or Subsequent Oral Agreements by the Parties. There Are
No Unwritten Oral Agreements among the Parties.

 

[Signatures are on the following pages.]

 

11

 

 

 

 

 

The Amendment is executed as of the date set out in the preamble to this
Amendment.

 

  BORROWER:       DEEP DOWN, INC.,   a Nevada corporation           By:/s/
Eugene L. Butler   Eugene L. Butler   Executive Chairman and Chief Financial
Officer

 

 



Signature Page to Fifth Amendment to Amended and Restated Credit Agreement

 

 

 

 

 

  LENDER:       WHITNEY BANK,   a Louisiana state chartered bank          
By:/s/ Paul W. Cole   Paul W. Cole   Senior Vice President

 

 

 

 

 

 

 

 

 

 



Signature Page to Fifth Amendment to Amended and Restated Credit Agreement

 

 

 

GUARANTORS’ CONSENT AND AGREEMENT 

TO



FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

As an inducement to Lender to execute, and in consideration of Lender’s
execution of, this Amendment, each of the undersigned hereby consents to this
Amendment and agrees that this Amendment shall in no way release, diminish,
impair, reduce or otherwise adversely affect the obligations and liabilities of
the undersigned under the Guaranty executed by the undersigned in connection
with the Credit Agreement, or under any Loan Documents, agreements, documents or
instruments executed by the undersigned to create liens, security interests or
charges to secure any of the Obligation (as defined in the Credit Agreement),
all of which are in full force and effect. Each of the undersigned further
represents and warrants to Lender that (a) the representations and warranties in
each Loan Document to which it is a party are true and correct in all material
respects on and as of the date of this Amendment as though made on the date of
this Amendment (except to the extent that such representations and warranties
speak to a specific date), (b) it is in full compliance with all covenants and
agreements contained in each Loan Document to which it is a party, and (c) no
Default or Potential Default has occurred and is continuing. Each Guarantor
hereby releases Lender from any liability for actions or omissions in connection
with the Loan Documents prior to the date of this Amendment. This Consent and
Agreement shall be binding upon the undersigned, their successors and permitted
assigns, and shall inure to the benefit of Lender, and its successors and
assigns.

 

  GUARANTORS:       MAKO TECHNOLOGIES, LLC,   a Nevada limited liability company
      DEEP DOWN INC.,   a Delaware corporation           By:/s/ Eugene L. Butler
  Eugene L. Butler   Executive Chairman and Chief Financial Officer of each of
the foregoing companies    

 

 

 

 

 



Guarantors’ Consent and Agreement to Fifth Amendment to Amended and Restated
Credit Agreement



 

 

 

 

 

SCHEDULE 3.2(a) 

 

Amortization Schedule for the RE Term Facility

 

 

 

Amount  $2,000,000.00 Fixed Rate  4.0000% Annual Pmt Frequency  12 Maturity
Years  15

 

 

 

 

Balance Principal Payment   $2,000,000.00 Apr-13 $1,991,872.91 ($8,127.09)
May-13 $1,983,718.73 ($8,154.18) Jun-13 $1,975,537.36 ($8,181.36) Jul-13
$1,967,328.73 ($8,208.63) Aug-13 $1,959,092.73 ($8,236.00) Sep-13 $1,950,829.28
($8,263.45) Oct-13 $1,942,538.29 ($8,290.99) Nov-13 $1,934,219.66 ($8,318.63)
Dec-13 $1,925,873.30 ($8,346.36) Jan-14 $1,917,499.12 ($8,374.18) Feb-14
$1,909,097.02 ($8,402.09) Mar-14 $1,900,666.92 ($8,430.10) Apr-14 $1,892,208.72
($8,458.20) May-14 $1,883,722.32 ($8,486.40) Jun-14 $1,875,207.64 ($8,514.68)
Jul-14 $1,866,664.57 ($8,543.07) Aug-14 $1,858,093.03 ($8,571.54) Sep-14
$1,849,492.91 ($8,600.12) Oct-14 $1,840,864.13 ($8,628.78) Nov-14 $1,832,206.59
($8,657.54) Dec-14 $1,823,520.18 ($8,686.40) Jan-15 $1,814,804.83 ($8,715.36)
Feb-15 $1,806,060.42 ($8,744.41) Mar-15 $1,797,286.86 ($8,773.56) Apr-15
$1,788,484.06 ($8,802.80) May-15 $1,779,651.91 ($8,832.14) Jun-15 $1,770,790.33
($8,861.59) Jul-15 $1,761,899.20 ($8,891.12) Aug-15 $1,752,978.44 ($8,920.76)
Sep-15 $1,744,027.95 ($8,950.50) Oct-15 $1,735,047.61 ($8,980.33)

 

Schedule 3.2(a) – Page 1

 

 

 

 

Nov-15 $1,726,037.35 ($9,010.27) Dec-15 $1,716,997.05 ($9,040.30) Jan-16
$1,707,926.61 ($9,070.44) Feb-16 $1,698,825.94 ($9,100.67) Mar-16 $1,689,694.94
($9,131.01) Apr-16 $1,680,533.49 ($9,161.44) May-16 $1,671,341.51 ($9,191.98)
Jun-16 $1,662,118.89 ($9,222.62) Jul-16 $1,652,865.53 ($9,253.36) Aug-16
$1,643,581.32 ($9,284.21) Sep-16 $1,634,266.17 ($9,315.15) Oct-16 $1,624,919.97
($9,346.20) Nov-16 $1,615,542.61 ($9,377.36) Dec-16 $1,606,133.99 ($9,408.62)
Jan-17 $1,596,694.01 ($9,439.98) Feb-17 $1,587,222.57 ($9,471.45) Mar-17
$1,577,719.55 ($9,503.02) Apr-17 $1,568,184.86 ($9,534.69) May-17 $1,558,618.38
($9,566.48) Jun-17 $1,549,020.02 ($9,598.36) Jul-17 $1,539,389.66 ($9,630.36)
Aug-17 $1,529,727.20 ($9,662.46) Sep-17 $1,520,032.53 ($9,694.67) Oct-17
$1,510,305.55 ($9,726.98) Nov-17 $1,500,546.14 ($9,759.41) Dec-17 $1,490,754.20
($9,791.94) Jan-18 $1,480,929.63 ($9,824.58) Feb-18 $1,471,072.30 ($9,857.33)
Mar-18 $1,461,182.12 ($9,890.18) Apr-18 $1,451,258.96 ($9,923.15) May-18
$1,441,302.73 ($9,956.23) Jun-18 $1,431,313.32 ($9,989.42) Jul-18 $1,421,290.60
($10,022.71) Aug-18 $1,411,234.48 ($10,056.12) Sep-18 $1,401,144.84 ($10,089.64)
Oct-18 $1,391,021.56 ($10,123.28) Nov-18 $1,380,864.54 ($10,157.02) Dec-18
$1,370,673.67 ($10,190.88) Jan-19 $1,360,448.82 ($10,224.85) Feb-19
$1,350,189.89 ($10,258.93) Mar-19 $1,339,896.76 ($10,293.13) Apr-19
$1,329,569.33 ($10,327.44) May-19 $1,319,207.47 ($10,361.86) Jun-19
$1,308,811.07 ($10,396.40) Jul-19 $1,298,380.01 ($10,431.05) Aug-19
$1,287,914.19 ($10,465.83) Sep-19 $1,277,413.48 ($10,500.71) Oct-19
$1,266,877.76 ($10,535.71) Nov-19 $1,256,306.93 ($10,570.83)



Schedule 3.2(a) – Page 2



 

 

 

 

Dec-19 $1,245,700.86 ($10,606.07) Jan-20 $1,235,059.44 ($10,641.42) Feb-20
$1,224,382.55 ($10,676.89) Mar-20 $1,213,670.06 ($10,712.48) Apr-20
$1,202,921.87 ($10,748.19) May-20 $1,192,137.85 ($10,784.02) Jun-20
$1,181,317.89 ($10,819.97) Jul-20 $1,170,461.85 ($10,856.03) Aug-20
$1,159,569.63 ($10,892.22) Sep-20 $1,148,641.11 ($10,928.53) Oct-20
$1,137,676.15 ($10,964.95) Nov-20 $1,126,674.65 ($11,001.50) Dec-20
$1,115,636.47 ($11,038.18) Jan-21 $1,104,561.50 ($11,074.97) Feb-21
$1,093,449.62 ($11,111.89) Mar-21 $1,082,300.69 ($11,148.93) Apr-21
$1,071,114.60 ($11,186.09) May-21 $1,059,891.22 ($11,223.38) Jun-21
$1,048,630.43 ($11,260.79) Jul-21 $1,037,332.11 ($11,298.32) Aug-21
$1,025,996.13 ($11,335.98) Sep-21 $1,014,622.35 ($11,373.77) Oct-21
$1,003,210.67 ($11,411.68) Nov-21 $991,760.95 ($11,449.72) Dec-21 $980,273.06
($11,487.89) Jan-22 $968,746.88 ($11,526.18) Feb-22 $957,182.28 ($11,564.60)
Mar-22 $945,579.12 ($11,603.15) Apr-22 $933,937.30 ($11,641.83) May-22
$922,256.66 ($11,680.63) Jun-22 $910,537.09 ($11,719.57) Jul-22 $898,778.46
($11,758.63) Aug-22 $886,980.63 ($11,797.83) Sep-22 $875,143.47 ($11,837.16)
Oct-22 $863,266.86 ($11,876.61) Nov-22 $851,350.66 ($11,916.20) Dec-22
$839,394.73 ($11,955.92) Jan-23 $827,398.96 ($11,995.78) Feb-23 $815,363.19
($12,035.76) Mar-23 $803,287.31 ($12,075.88) Apr-23 $791,171.18 ($12,116.13)
May-23 $779,014.66 ($12,156.52) Jun-23 $766,817.61 ($12,197.04) Jul-23
$754,579.91 ($12,237.70) Aug-23 $742,301.42 ($12,278.49) Sep-23 $729,982.00
($12,319.42) Oct-23 $717,621.52 ($12,360.49) Nov-23 $705,219.83 ($12,401.69)
Dec-23 $692,776.80 ($12,443.03)

 

Schedule 3.2(a) - Page 3 

 

 

 

 

Jan-24 $680,292.30 ($12,484.50) Feb-24 $667,766.18 ($12,526.12) Mar-24
$655,198.31 ($12,567.87) Apr-24 $642,588.55 ($12,609.76) May-24 $629,936.75
($12,651.80) Jun-24 $617,242.78 ($12,693.97)           ($1,382,757.22)

 

 

 

 



Schedule 3.2(a) – Page 4



 

 

 

 

 

SCHEDULE 3.2(b)



 

Amortization Schedule for the Equipment Term Facility

 

 



Amount  $250,000.00 Fixed Rate  4.0000% Annual Pmt Frequency  12 Maturity Years 
5

 

 

 

Balance Principal Payment   $250,000.00   Apr-13 $246,229.20 ($3,770.80) May-13
$242,445.84 ($3,783.37) Jun-13 $238,649.86 ($3,795.98) Jul-13 $234,841.23
($3,808.63) Aug-13 $231,019.90 ($3,821.33) Sep-13 $227,185.84 ($3,834.06) Oct-13
$223,338.99 ($3,846.84) Nov-13 $219,479.33 ($3,859.67) Dec-13 $215,606.79
($3,872.53) Jan-14 $211,721.35 ($3,885.44) Feb-14 $207,822.96 ($3,898.39) Mar-14
$203,911.57 ($3,911.39) Apr-14 $199,987.15 ($3,924.43) May-14 $196,049.64
($3,937.51) Jun-14 $192,099.01 ($3,950.63) Jul-14 $188,135.21 ($3,963.80) Aug-14
$184,158.19 ($3,977.01) Sep-14 $180,167.92 ($3,990.27) Oct-14 $176,164.35
($4,003.57) Nov-14 $172,147.44 ($4,016.92) Dec-14 $168,117.13 ($4,030.31) Jan-15
$164,073.39 ($4,043.74) Feb-15 $160,016.17 ($4,057.22) Mar-15 $155,945.43
($4,070.74) Apr-15 $151,861.12 ($4,084.31) May-15 $147,763.19 ($4,097.93) Jun-15
$143,651.60 ($4,111.59) Jul-15 $139,526.31 ($4,125.29) Aug-15 $135,387.27
($4,139.04) Sep-15 $131,234.43 ($4,152.84) Oct-15 $127,067.75 ($4,166.68)

 

Schedule 3.2(b) – Page 1 



 

 

 

 

Nov-15 $122,887.18 ($4,180.57) Dec-15 $118,692.67 ($4,194.51) Jan-16 $114,484.18
($4,208.49) Feb-16 $110,261.66 ($4,222.52) Mar-16 $106,025.07 ($4,236.59) Apr-16
$101,774.36 ($4,250.71) May-16 $97,509.48 ($4,264.88) Jun-16 $93,230.38
($4,279.10) Jul-16 $88,937.01 ($4,293.36) Aug-16 $84,629.34 ($4,307.67) Sep-16
$80,307.31 ($4,322.03) Oct-16 $75,970.87 ($4,336.44) Nov-16 $71,619.97
($4,350.89) Dec-16 $67,254.58 ($4,365.40) Jan-17 $62,874.63 ($4,379.95) Feb-17
$58,480.08 ($4,394.55) Mar-17 $54,070.88 ($4,409.20) Apr-17 $49,646.99
($4,423.89) May-17 $45,208.35 ($4,438.64) Jun-17 $40,754.91 ($4,453.44) Jul-17
$36,286.63 ($4,468.28) Aug-17 $31,803.46 ($4,483.18) Sep-17 $27,305.34
($4,498.12) Oct-17 $22,792.22 ($4,513.11) Nov-17 $18,264.07 ($4,528.16) Dec-17
$13,720.82 ($4,543.25) Jan-18 $9,162.42 ($4,558.39) Feb-18 $4,588.83 ($4,573.59)
Mar-18 $0.00 ($4,588.83)           ($250,000.00)

 

 

Schedule 3.2(b) – Page 2

 

 

 

 

  

EXHIBIT A-7

 

EQUIPMENT TERM NOTE

 

 

$250,000 Houston, Texas March 5, 2013

 

FOR VALUE RECEIVED, DEEP DOWN, INC., a Nevada corporation (“Borrower”), hereby
promises to pay to the order of Whitney Bank, a Louisiana state charted bank
(“Lender”), on or before the Revolving Equipment Term Loan Maturity Date, the
principal amount of $250,000 or so much thereof as may then be outstanding under
this note, together with interest, as described below.

 

This note has been executed and delivered under, and is subject to the terms of,
the Amended and Restated Credit Agreement dated as of November 11, 2008, and
amended and restated through April 14, 2010 (as amended by that certain First
Amendment dated as of December 31, 2010, that certain Second Amendment dated as
of April 14, 2011, that certain Third Amendment dated as of June 9, 2011, that
certain Fourth Amendment dated as of the date hereof, that certain Fourth
Amendment dated as of April 15, 2012, that certain Fifth Amendment dated as of
the date hereof, and as further amended, supplemented or restated, the “Credit
Agreement”), between Borrower and Lender and is the “Equipment Term Note”
referred to in the Credit Agreement. Unless defined in this note, or the context
requires otherwise, capitalized terms used in this note have the meanings given
to such terms in the Credit Agreement. Reference is made to the Credit Agreement
for provisions affecting this note regarding applicable interest rates,
principal and interest payment dates, final maturity, voluntary and mandatory
prepayments, acceleration of maturity, exercise of rights, payment of attorneys’
fees, court costs and other costs of collection, certain waivers by Borrower and
others now or hereafter obligated for payment of any sums due under this note,
and security for the payment of this note. This note is a Loan Document and,
therefore, is subject to the applicable provisions of Section 13 of the Credit
Agreement, all of which applicable provisions are incorporated into this note by
reference as if set forth in this note verbatim.

 

Specific reference is made to Section 3.7 of the Credit Agreement for usury
savings provisions.

 

the rights and obligations of the parties hereto shall be determined solely from
written agreements, documents, and instruments, and any prior oral agreements
between the parties are superseded by and merged into such writings. this note,
the credit agreement and the other written loan documents executed by the
borrower and the lender (or by the borrower for the benefit of the lender)
represent the final agreement between the borrower and the lender and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements by the parties. there are no unwritten oral agreements between the
parties.

 

This note must be construed — and its performance enforced — under Texas law.

 

 

 

 

 

[Signature appears on the following page.]

 

Exhibit A-7 – Page 1 

 

 

 

 

EXECUTED as of the date first written above.

 

 

 

  BORROWER:       DEEP DOWN, INC.,   a Nevada corporation       By:
______________________   Eugene L. Butler   Executive Chairman and Chief
Financial Officer

 

 

 



Signature Page to Equipment Term Note

 



 

 

 

 

EXHIBIT C

 

LOAN REQUEST

 

________, ____

 

Whitney Bank
4265 San Felipe, Suite 200
Houston, Texas 77027
Attn: Paul W. Cole

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of November 11, 2008 and amended and restated through April 14, 2010 (as amended
by that certain First Amendment dated as of December 31, 2010, that certain
Second Amendment dated as of April 14, 2011, that certain Third Amendment dated
as of June 9, 2011, that certain Fourth Amendment dated as of April 15, 2012,
that certain Fifth Amendment to Credit Agreement dated as of March 5, 2013, and
as further amended, supplemented or restated, the “Credit Agreement”), between
the undersigned and Whitney Bank, a Louisiana state chartered bank (the
“Lender”). Capitalized terms used but not defined in this Loan Request shall
have the meanings given such terms in the Credit Agreement. The undersigned
hereby gives you notice pursuant to Section 2.2 of the Credit Agreement that it
requests a Loan under the Credit Agreement on the following terms:



 

 

(A) Loan Date (a Business Day) * __________ (B) Under the following facility:
__________   (i)       RE Term Loan     (ii)      Equipment Term Loan    
(iii)     Revolving Credit Facility   (C) Amount of Loan Requested __________

 

 

The undersigned hereby certifies that the following statements are true and
correct on the date this Loan Request, and will be true and correct on the Loan
Date specified above after giving effect to such Loan: (a) all of the
representations and warranties in the Loan Documents are true and correct in all
material respects (except to the extent that they speak to a specific date); (b)
no Material Adverse Event has occurred; and (c) no Default or Potential Default
exists.

 

[Signature appears on the following page.]

 

 

_________________

* Lender must receive Loan Request no later than 11:00 a.m. on the proposed Loan
Date.

 

**With respect to the Revolving Credit Facility, must be in an amount not less
than $100,000 or a greater multiple of $10,000.

 

 



Exhibit C – Page 1 



 

 

 

 

 

  Very truly yours,       deep down, inc.,   a Nevada corporation           By:
_________________________   Eugene L. Butler   Executive Chairman and Chief
Financial Officer

 

 

 

Signature Page to Loan Request

 







 

 

       

 

EXHIBIT E

 

BORROWING BASE AND NO DEFAULT CERTIFICATE

 

 

 

Whitney Bank
4265 San Felipe, Suite 200



Houston, Texas 77027



Attention: Paul W. Cole

 



Status as of _______________, 20___.

 

This Borrowing Base and No Default Certificate is being delivered to Lender
under the terms of that certain Amended and Restated Credit Agreement dated as
of November 11, 2008 and amended and restated through April 14, 2010 (as amended
by that certain First Amendment dated as of December 31, 2010, that certain
Second Amendment dated as of April 14, 2011, that certain Third Amendment dated
as of June 9, 2011, that certain Fourth Amendment dated as of April 15, 2012,
that certain Fifth Amendment dated as of March 5, 2013, and as further amended,
supplemented or restated, the “Credit Agreement”), between the undersigned and
Whitney Bank, a Louisiana state chartered bank (the “Lender”). Capitalized terms
used but not defined in this Borrowing Base and No Default Certificate shall
have the meanings given them in the Credit Agreement.

 

I certify that (a) on the date hereof, I am a Responsible Officer of DEEP DOWN,
INC., a Nevada corporation (“Deep Down”), (b) no Default or Potential Default
exists, (c) a review of the activities of Deep Down during the month ended
_____________ (the “Subject Month”) has been made under my supervision with a
view to determining the amount of the current Borrowing Base, (d) the accounts
receivable of Deep Down included in the Eligible Receivables calculated on
attached Schedule 1 meet all conditions to qualify as “Eligible Receivables”
under the Credit Agreement, and all the representations and warranties set out
in the Credit Agreement with respect thereto are true and correct, (e) the
information and calculation of the Borrowing Base on attached Schedule 1 is
accurate and true and correct as of the last day of the Subject Month, and (f)
attached as Schedule 2 to this Borrowing Base and No Default Certificate is a
schedule of Deep Down’s accounts receivable aging report.

 

[Signature appears on the following page.]

 

 

 

 

 



Exhibit E – Page 1

 

 

 

 

 

 

 

  Very truly yours,   DEEP DOWN, INC.,   a Nevada corporation      
By:____________________   Eugene L. Butler   Executive Chairman and Chief
Financial Officer

 

 

       

 

 

Signature Page to Borrowing Base and No Default Certificate

 

 

 

 

 

 

Schedule 1

 

Borrowing Base and No Default Certificate



 

(Borrowing Base Calculation)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Schedule 1 to Borrowing Base and No Default Certificate



Exhibit E



 

 

 

 

 

Schedule 2

 

 

Borrowing Base and No Default Certificate



 

(Accounts Receivable Aging)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 1 to Borrowing Base and No Default Certificate



Exhibit E

 



 

 

 

 

 

 

 

 



 

